                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


JANET HOWELL;                                    CIV. NO. 19-00025 JAO-RT

                     Plaintiffs,
                                                 ORDER DENYING PLAINTIFF
       vs.                                       JANET HOWELL’S MOTION TO
                                                 DISQUALIFY JUDGE
J. A. RIEHL PEB, et al.,

                     Defendants.



                ORDER DENYING PLAINTIFF JANET HOWELL’S
                     MOTION TO DISQUALIFY JUDGE

      Before the Court is pro se Plaintiff Janet Howell’s (“Plaintiff”) request to

“change [ ] judges on this case” (“Motion”). ECF No. 11. The Court elects to

decide the Request without a hearing pursuant to Rule 7.2(d) of the Local Rules

of Practice for the United States District Court for the District of Hawaii (“LR”).

Plaintiff’s document is not titled, does not cite to any authority in support of

Plaintiff’s request, and does not follow the requirements under LR 7.1 and Rule 7

of the Federal Rules of Civil Procedure. However, the Court will liberally

construe Plaintiff’s Motion and will treat it as a Motion to Disqualify this Court

under 28 U.S.C. § 455. 1 See Bernhardt v. Los Angeles County, 339 F.3d 920,

925 (9th Cir. 2003) (“Courts have a duty to construe pro se pleadings liberally,


      1
       The Court declines to treat Plaintiff’s Motion as a motion to disqualify
under 28 U.S.C. § 144 because Plaintiff has not asserted that the Court has any
personal bias or prejudice against the Plaintiff or in favor of any adverse party.
including pro se motions as well as complaints”). After careful review of Plaintiff’s

Motion, the files in this case, and the applicable law, the Court DENIES Plaintiff’s

Motion.

                                  BACKGROUND

      On January 18, 2019, Plaintiff filed her “Complain [sic] of Criminal

Action . . . ” 2 (“Complaint”) and Application to Proceed in District Court Without

Prepaying Fees or Costs (“IFP”). ECF Nos. 1 & 2. On January 25, 2019, Plaintiff

filed a request (“Request”). 3 ECF No. 5. This Court carefully reviewed Plaintiff’s


2
  The full title of Plaintiff’s complaint is:
      Complain of Criminal Action: FAMILY ALIENATORS FRAUD
      MILITARY DEPENDENTS, CLAIMING TO BE GIRLFRIENDS, SEX
      OFFENDERS TO CHARGE THE GENIUS CRIMINALS WHO
      UNDERMINED SEDUCTOR, SEDUCTRESES, TERRORIZERS
      MULTIPLE IDENTITY THEFT FAMILIES, FAMILY ALIENATORS
      THEFT FAMILIES, FRAUD MILITARY DEPENDENTS CLAIMING TO
      BE Girlfriends, boyfriends, Beneficial Friends, Co-workers, Relatives
      Cousins et all. RELATIVES COUSINS ET ALL COMPLAIN OF:
      OBSTRUCTION OF JUSTICE INTENTIONAL MANSLAUGHTER
      AND ATTEMPTED MURDER CAUSE BY RELATIONAL
      ATTEMPTED MURDER CAUSE BY BULLIES, FAMILY
      ALIENATORS PROVOKERS, DUE TO THEIR CRAB MENTALITIES,
      GOLD           DIGGERS         OBSTRUCTING      JUSTICE,     FRAUD
      DEPENDENTS HOME WRECKERS, FRAUD DEPENDENTS,
      GENIUS CRIMINALS, THIEVES, OBSTRUCTING OUR BUSINESS
      GROWTH                 HOMESIDE,        BULLIES,      INTENTIONAL
      MANSLAUGHTER, ATTEMPTED MURDER, GROWTH BREACH
      OF CONTRACT, BREACH OF PEACE, BLOOD SUCKERS,
      FORGERS, LYBEL FABRICATORS, SLANDERERS, ETC.
3
  The full title of the request is:
      BEFORE: MAGISTRATE CV-19-00025-JAO-RT REQUEST TO:
      CANCEL THIS MARCH 18, 2019 HEARING DATE PLEASE OR
      PLEASE DO NOT SET THE HEARING DATE YET MOTION/ACTION:
      CHANGE/ADJUST HEARING DATE TO: AUGUST 2019 POSSIBLE
      EVIDENCES, DISCOVERIES COMPLAIN OF CRIMINAL ACTION:
      FAMILY ALIENATORS FRAUD MILITARY DEPENDENTS, CLAIMING TO
                                          2
Application to Proceed in Forma Pauperis and Complaint. On February 11,

2019, this Court found and recommended that the Complaint be dismissed

without prejudice and the application be denied as moot. ECF No. 6. This Court

recommended that Plaintiff be given until March 11, 2019 to file a First Amended

Complaint and to either file another application or pay the requisite filing fee. Id.

      On February 28, 2019, the District Judge Otake adopted this Court’s

findings and recommendation, but made a modification that extended Plaintiff’s

deadline to file a First Amended Complaint and an In Forma Pauperis Application

(or to pay the requisite filing fee). ECF No. 7. The deadline was extended from

March 11, 2019 to March 27, 2019. Id. Plaintiff failed to meet this deadline.

      On April 17, 2019, Plaintiff filed a motion titled, “Request Hearing Date

August 2019.” ECF No. 9. On April 18, 2019, the District Judge Otake issued an

Order Granting in Part and Denying in Part Plaintiffs’ Request Re: Hearing Date,



      BE GIRLFRIENDS, SEX OFFENDERS TO CHARGE THE GENIUS
      CRIMINALS WHO UNDERMINED ME SEDUCTOR SEDUCTRESES,
      TERRORIZERS MULTIPLE IDENTITY THEFT FAMILIES, FAMILY
      ALIENATORS THEFT FAMILIES, FRAUD MILITARY DEPENDENTS
      CLAIMING TO BE Girlfriends, boyfriends, Beneficial Friends, Co-workers,
      Relatives Cousins et all. FORGERS, RELATIVES, COUSINS ET ALL
      COMPLAIN OF: OBSTRUCTION OF JUSTICE INTENTIONAL
      MANSLAUGHTER AND ATTEMPTED MURDER CAUSE BY
      RELATIONAL ATTEMPTED MURDER CAUSE BY BULLIES, FAMILY
      ALIENATORS PROVOKERS, DUE TO THEIR CRAB MENTALITIES,
      GOLD DIGGERS OBSTRUCTING JUSTICE, FRAUD, DEPENDENTS
      HOME WRECKERS, FRAUD DEPENDENTS, GENIUS CRIMINALS,
      THIEVES, OBSTRUCTINGJUSTICE, OBSTRUCTING MY BUSINESS
      GROWTH, MY CAREER GROWTH, MY FINANCIAL STABILITY E
      HOMESIDE, BULLIES, INTENTIONAL MANSLAUGHTER, ATTEMPTED
      MURDER, GROWTH BREACH OF CONTRACT, BREACH OF PEACE,
      BLOOD SUCKERS, FORGERS, LYBEL FABRICATORS, SLANDERERS,
      ETC.
                                          3
where Plaintiff was given another extension to May 17, 2019 to file a First

Amended Complaint and an In Forma Pauperis Application (or to pay the

requisite filing fee). ECF No. 10. Plaintiff filed the instant Motion on April 24,

2019. ECF No. 11.

      On May 3, 2019, Plaintiff filed a Complaint, but did not file an In

Forma Pauperis Application. ECF No. 13. On May 10, 2019, the District Judge

Otake issued an Order Dismissing Action. ECF No. 15. However, Plaintiff has

leave to file an amended pleading and an In Forma Pauperis Application (or to

pay the requisite filing fee) by May 31, 2019. Id.

                                    DISCUSSION

      In her Motion, Plaintiff requests for a different judge to preside over her

case. Plaintiff claims that (1) the Court was “quick[ ] to schedule the First

Amendment of Complaint while” she was on an overseas visit; (2) the Court is

only concerned about its own calendar; and (3) she “need[s] a more [c]onsiderate

judge[ ] to understand [her] situation[ ].”

      28 U.S.C. § 455 provides, in pertinent part:

      (a) Any justice, judge, or magistrate judge of the United States shall
          disqualify himself in any proceeding in which his impartiality might
          reasonably be questioned.

      (b) He shall also disqualify himself in the following circumstances:

             (1) Where he has a personal bias or prejudice concerning a
                 party, or personal knowledge of disputed evidentiary facts
                 concerning the proceeding;




                                              4
28 U.S.C. § 455. Plaintiff has not stated any legitimate basis for her request.

Plaintiff’s personal situation and the Court’s decisions in this case do not have

any bearing on issues of impartiality, personal bias, or prejudice such that a

disqualification is warranted. Rather, Plaintiff’s Motion is based on her personal

circumstances. She asks the Court to postpone its rulings and grant her

requested relief solely based on compassion for her personal situation. This

Court declines to favor one party over another and will rule according to what is

appropriate under the law.

      In this case, this Court dismissed Plaintiff’s Complaint without prejudice

because the Complaint failed to identify the Court’s jurisdictional basis and failed

to state a claim. ECF No. 6. In fact, Plaintiff’s Complaint was wholly

incomprehensible in that it was impossible to identify the defendants and the

claims asserted. Id. This Court recommended that Plaintiff be given until March

11, 2019 to amend her complaint so that her case could be heard on its merits.

Id. District Judge Otake granted Plaintiff a further extension until March 27,

2019. ECF No. 7. However, Plaintiff did not file an amended Complaint by the

March 27, 2019 deadline. At this point, Plaintiff’s case could have been

dismissed in its entirety.

      When Plaintiff filed her “Request for Hearing Date August 2019,” the

District Judge Otake allowed Plaintiff a further extension until May 17, 2019 to

amend her Complaint. ECF No. 10. Plaintiff filed her amended Complaint on

May 3, 2019. ECF No. 13. Her amended Complaint did not comply with the


                                         5
Court’s previous orders and failed to cure the deficiencies in her original

Complaint. However, the District Judge Otake allowed Plaintiff yet another

chance to amend her pleading by May 31, 2019. ECF No. 15. Thus, Plaintiff

was given a total of 3 opportunities to amend her Complaint, and still has until the

end of this month to do so.

      It is Plaintiff’s duty to litigate her case and “to take all steps necessary to

bring an action to readiness for pretrial and trial.” LR16.1. Plaintiff has not stated

any legitimate basis for her request for disqualification and this Court finds no

reason justifying the same. Accordingly, the Court DENIES Plaintiff’s Motion.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawaii, May 16, 2019.




                                           /s/ Rom A. Trader
                                           Rom A. Trader
                                           United States Magistrate Judge




________________________________________________________________
Howell v. J.A. Riehl PEB, et al.; Civ. No. 19-00025 JAO-RT; Order Denying
Plaintiff Jane Howell’s Motion to Disqualify Judge


                                           6
